IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-90,939-01


                         EX PARTE ALBERT PRINGLER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2016-410,986-A IN THE 137TH DISTRICT COURT
                            FROM LUBBOCK COUNTY


       Per curiam. Keasler, J., concurred.

                                           OPINION

       Applicant was convicted of failure to register as a sex offender and sentenced to three years’

imprisonment. Applicant, through habeas counsel, filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant alleges that his offense was a state-jail felony and not a third-degree felony, so his

three-year sentence is outside the applicable punishment range. The trial court, with the State’s

agreement, recommends granting habeas relief. The findings and recommendation are supported by

the record and applicable law. TEX . CODE CRIM . PROC. arts. 62.101, 62.102; Mizell v. State, 119
S.W.3d 804, 806 (Tex. Crim. App. 2003); Ex parte Rich, 194 S.W.3d 508 (Tex. Crim. App. 2006).
                                                                                                  2

       Relief is granted. The judgment in cause number 2016-410986 in the 137th District Court

of Lubbock County is set aside, and Applicant is remanded to the custody of the Sheriff of Lubbock

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: April 1, 2020
Do not publish